Merwin, J.:
The relator is a domestic corporation, organized in January, 1893, for the purpose of slaughtering cattle and manufacturing the same into food and other articles. Its authorized capital is $5,000,000, of which about $4,400,000 have been paid in. In conducting its business it has two large plants, consisting of real estate and factories, the larger plant being in Kansas City, in the State of Kansas, and the other in New York city.
The plant here consists of an oleo factory, stearine factory, curing establishment, ice plant and various other machinery connected with the business of a slaughter house. About one-fourtli of the slaughtering is done at the New York plant. The animals are brought from the west, taken to the slaughter house and killed by machinery, the carcasses are liung up in a refrigerator in halves, where they remain for five or six days, then are cut up and part sold to the retail butchers and part made into corned and smoked beef. The fat is treated in the factory and made into oleo oil and stearine, and the scraps, blood and entrails made into a fertilizer. The hides and horns are sold.
Prom the beef produced at the Kansas plant there is brought into this State, and sold at the defendant’s sales houses here, beef to the amount, as testified by the president and treasurer of the relator, of about $1,500,000 yearly. This beef is practically completed for the market before being brought here. It is placed here in the ice house and sold from there. Some of it is corued and smoked.
The tax is assessed by the Comptroller on the theory that the *451relator is not wholly engaged in manufacturing in this State, and is, therefore, taxable on the amount of its capital stock employed within this State.
Assuming, as claimed by the relator, that it is a manufacturing corporation within the meaning of the statute (Engle v. Sohn, 41 Ohio St. 691), the question remains whether it is wholly engaged in carrying on manufacture within this State. (People ex rel. Blackinton Co. v. Roberts, 4 App. Div. 389.) A part of its business here is selling to a large amount the product of its Kansas plant, prepared there practically ready for the market. The fact that it is stored here in a refrigerator for a few days is not sufficient to authorize the relator to say that as to that article it is engaged here in manufacturing. With this element in the case, the relator fails, I think, to show that it is entitled to exemption as being wholly engaged in manufacture within this State.
Nor do I think that the relator is exempt upon that portion of its capital which is here engaged in manufacturing within the rule laid down in People ex rel. Tiffany & Co. v. Campbell (144 N. Y. 166). There the tax was on transactions outside of the authority given by the charter of the corporation, it.being in substance held that, as to its legitimate corporate business, it was wholly engaged in carrying on manufacture within this State, and that the capital so employed was, therefore, not taxable. Here the Kansas transactions and the sale here of the Kansas goods were within the corporate power. The rule laid down in People ex rel. Western Electric Co. v. Campbell (80 Hun, 466; affd., 145 N. Y. 587) applies here and justifies taxation upon the amount of capital employed here.
The relator further claims that in any event the tax is too large. Che tax imposed is upon a valuation of $1,210,000. There is evilenee that the capital stock employed in this State is $1,614,883.50. Dividends are being paid at the rate of four per cent. The officers of he relator appraised the value of the entire stock at $1,312,394.07, rnd the claim is, that as only about one-third of the stock was ¡mployed in this State, the valuation should be reduced to that projortion of the appraised value. The Comptroller, however, was not >ound by the appraisal of the relator. (People ex rel. Am. Axe & Tool Co. v. Roberts, 82 Hun, 313.) The evidence is, I think, ufficient to sustain the valuation as fixed by the Comptroller.
*452It follows that the detennination of the Comptroller should be confirmed.
All concurred.
Determination of the Comptroller confirmed, with fifty dollars costs and disbursements.